Citation Nr: 1712669	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  09-24 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to a higher rating for post-operative residuals of an injury to the left meniscus, currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse



ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1993 to January 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).     

The Veteran appeared at a hearing before an Acting Veterans Law Judge in April 2012.  A transcript of that proceeding has been associated with the file.

In September 2015, the Board denied the Veteran's claim for a higher rating for post-operative residuals of an injury to the left meniscus, and granted a separate 10 percent disability rating for functional loss of the left knee.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in a May 23, 2016 Order, granted the parties' Joint Motion for Remand (JMR), vacating that part of the Board's September 2015 decision that denied the Veteran's claim for a rating in excess of 20 percent for post-operative residuals of an injury to the left meniscus.  In pertinent part, the Joint Motion indicated that the issue of entitlement to a TDIU was reasonably raised by the Veteran at her April 2012 hearing before the Board, and by a July 2014 VA examiner, who indicated the Veteran's left knee disability impacted the Veteran's ability to work.  The parties determined that the Board erred in not adjudicating TDIU as part of the increased rating claim.  The Board has accordingly included the issue on the title page.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  In a February 2017 letter, the Board notified the Veteran that the Veterans Law Judge who conducted the April 2012 hearing was unavailable to participate in a decision on the appeal and offered her the opportunity for a new hearing.  In a February 2017 response, the Veteran specifically requested a new Board hearing, in-person, at the RO.  Thus, the Veteran should be scheduled for a Travel Board hearing before the Board at the RO in Roanoke, Virginia.  38 C.F.R. § 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in accordance with her request.  The Veteran and her representative should be notified in writing of the date, time, and location of the hearing.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

